Citation Nr: 1043862	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

2.  Entitlement to service connection for chronic 
gastroenteritis.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1972 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The issue of entitlement to service connection for chronic 
gastroenteritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran had numerous treatments for gastroenteritis in 
service, and his assertions of chest discomfort/nausea during 
these bouts are credible.

2.  The Veteran had continual symptoms of GERD from service to 
the present.

3.  The Veteran had symptoms of GERD during active service, and a 
current diagnosis of that condition has been entered.  



CONCLUSION OF LAW

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for GERD.  
Therefore, no further development is needed with respect to this 
claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed GERD in the service as a 
consequence of numerous episodes of gastroenteritis.  He 
maintains that he has had heartburn-like symptoms for many years, 
and that this began during his active duty in the Navy.  

The service treatment records document numerous treatments for 
gastroenteritis.  Specifically, the Veteran was seen for 
gastrointestinal complaints in October 1972, December 1973, and 
August 1974.  In March 1974, the Veteran sought medical attention 
for gastrointestinal complaints which were productive of chronic 
diarrhea over a 10-month period.  The service treatment records 
do not document a diagnosis of GERD or chronic heartburn during 
service.  

The Veteran alleges that the diagnosis of GERD was not common 
during his period of active service; however, he asserts that he 
had symptoms of chest discomfort/heartburn during his several 
active duty episodes of gastroenteritis.  Regarding a current 
diagnosis of GERD, the Board notes that VA clinical records 
document the existence of GERD at least as early as 2006, and the 
condition is treated with over-the-counter (OTC) medication.  

In noting the existence of several in-service episodes of 
gastrointestinal symptoms, the Veteran was given a comprehensive 
VA examination in September 2008.  The examiner noted that GERD 
was not found in the service records; however, he opined that 
"the Veteran had multiple episodes [of GERD] during the episodes 
of gastroenteritis when he was in service."  

The Veteran, as a layperson, is competent to report on those 
symptoms which he can perceive through his senses.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board notes 
that under certain circumstances, a layperson is competent to 
identify a simple medical condition.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  Although GERD is 
not, per se, a simple medical condition, the chief symptoms are a 
burning feeling in the chest, and the Veteran is certainly 
competent to report such a feeling in and subsequent to service.  
The Board does not doubt the credibility of the Veteran, as he 
clearly had numerous gastrointestinal episodes in service.  The 
Veteran's condition is such that it is manageable by OTC 
medication, and thus the lack of post-service treatment records 
from discharge until 2006 does not mean that the Veteran is not 
credible in his assertions regarding consistent GERD from service 
to the present.  

The Veteran has maintained that he had heartburn symptoms in 
service and in the years subsequent.  A VA examiner, after 
reviewing the file, assessed the Veteran as having current GERD, 
and noted that the symptoms associated with GERD were present 
during active service.  As this is the case, although there was 
no diagnosis of GERD made in service, the Board is able to 
conclude that GERD symptoms have been continual since that time.  
The Veteran has current GERD, and was not noted to have this 
condition at any point prior to service.  As this is the case, 
service connection will be granted on the basis of a continuity 
of symptomatology.  


ORDER

Service connection for gastroesophageal reflux disease (GERD) is 
granted.  


REMAND

As noted in the above decision, the Veteran had numerous 
consultations for gastroenteritis while on active duty in the 
U.S. Navy.  Specifically, the Veteran had treatment for the 
condition in October 1972, December 1973, and August 1974.  In 
March 1974, the Veteran was seen for complaints of a long-lasting 
diarrhea which had been present for approximately 10 months prior 
to the consultation.  

The Veteran was examined by VA in September 2008, and at that 
time, no chronic gastroenteritis was diagnosed.  The Veteran took 
exception with the results of this examination, stating that his 
symptoms have been consistent from the time of separation to the 
present, and that he does indeed currently experience chronic 
gastroenteritis.  

Of note is a statement submitted by the Veteran in the filing of 
his notice of disagreement.  In it, the Veteran states that his 
medication for GERD is very strong, and he implied that it was 
also used in the prevention of "gas and bile" escaping from his 
esophagus when he lay in the prone position.  It is unclear 
whether the Veteran was complaining of GERD symptoms in this 
instance or reporting additional gastrointestinal complaints 
associated with the claimed chronic gastroenteritis.  In any 
event, as the Veteran has reported these symptoms (with a lengthy 
in-service history of complaints), which he is competent to do, 
the RO was correct in obtaining a VA examination to address the 
Veteran's contentions.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The results of the examination, however, are not adequate.  
Specifically, the September 2008 VA examination, which did not 
assess current chronic gastroenteritis, did not account for the 
Veteran's complaints of the condition nor his need for 
prescription medication.  Indeed, the examiner reported that the 
Veteran did not report having gastroenteritis, when that is 
indeed the subject of one of his claims, and when he noted a 
lengthy in-service history of the condition.  The examiner 
focused his attention on the complaints of GERD; however, he did 
not note any prescription medication for gastrointestinal 
symptoms, reporting only that Omeprazole was in use (which is 
available OTC).  The Veteran has indicated that he is on much 
stronger medicine for his gastrointestinal symptoms, and it is 
not readily apparent that the examiner had knowledge of that at 
the time of the 2008 examination.  Additionally, the Veteran's 
complaints of excessive "gas and bile" were not addressed in 
the 2008 report, and the Veteran has taken issue with this 
apparent lack of depth in the examination.  

For any claim for service connection, it is first and foremost a 
requirement that a chronic condition be present for which service 
connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran has an extensive history of in-
service gastroenteritis, so extensive in fact, that it has 
contributed to a current GERD condition in the Veteran.  Given 
this, and given the apparent lack of depth of the earlier 2008 
examination, the Board is of the opinion that a new, 
comprehensive VA examination should be afforded addressing 
current diagnosis and etiology.  The Veteran should provide the 
examiner with a list of all medications being taken for chronic 
gastroenteritis, and any outstanding records for the treatment of 
this condition should be provided to VA adjudicators.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notification and 
development requirements of 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully 
satisfied.  

2.  Schedule the Veteran for a VA 
gastroenterology examination to determine the 
nature and etiology of any gastrointestinal 
disorder, exclusive of GERD and inclusive of 
chronic gastroenteritis, which may currently 
be present.  The examiner is to note the 
complaints of sleep disturbance, expelling of 
"gas and bile," and the Veteran's 
prescription for medication to control 
symptoms which is of a greater strength than 
the OTC Omeprazole that was in use at the 
time of the 2008 examination.  Should a 
current gastroenteritis (or other non-GERD 
gastrointestinal disability) be present, the 
examiner must provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
disorder had origins in service or, 
alternatively, if service-connected GERD 
caused or aggravated the condition beyond the 
course of the natural disease process.  A 
detailed rationale should accompany any 
conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


